Citation Nr: 1210598	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  10-02 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for service-connected intervertebral disc syndrome, referred to as a lumbar spine disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected bilateral pes planus.  

3.  Entitlement to an initial compensable evaluation for service-connected hallux valgus.  

4.  Entitlement to an initial compensable evaluation for service-connected sinusitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1999 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The Board observes that the Veteran was awarded an increased initial evaluation of 40 percent for his service-connected lumbar spine disability and 10 percent for his pes planus in October 2010.  Such ratings constitute a partial grant of benefits, such that the issues remain on appeal and are for consideration by the Board.

The Veteran was scheduled for a Travel Board hearing in January 2011; however, he failed to appear or to offer any explanation for his failure to appear, such that his request for a hearing is now deemed withdrawn.  

The issue of entitlement to a compensable initial evaluation for service-connected sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  The Veteran's lumbar spine disability was, at its worst, limited to 20 degrees forward flexion with pain, and was without evidence of ankylosis.

3.  There were no physician-prescribed periods of bedrest during the period on appeal.

4.  The Veteran's lumbar spine disability was associated with sensory deficits of the right lower extremity, most likely involving the sciatic nerve. 

5.  The Veteran's bilateral pes planus was manifested by such symptoms as swelling of his feet, pain of the plantar surfaces, pronation, and lack of improvement by orthotics; however, the condition is not so severe as to be productive of marked displacement and spasm of the Achilles tendon, and is not pronounced.

6.  The Veteran's hallux valgus has not resulted in any surgeries or resection of the metatarsal head, and has not been characterized as severe.  


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 40 percent for a service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2011). 

2.  The criteria for a separate rating of 10 percent for right-sided L3-L5 lumbar radiculopathy but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 4.124a, Diagnostic Code 8520 (2011).

3.  The criteria for a rating of 30 percent for service-connected bilateral pes planus, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 5276 (2011).

4.  The criteria for a compensable initial rating for service-connected hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 5280 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In June 2008 the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

Furthermore, as claims for increased initial ratings are downstream issues from that of service connection, the Veteran bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Board notes that, in the present case, initial notice was issued prior to the January 2009 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation appeal, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That case, however, was overruled by the U.S. Court of Appeals for the Federal Circuit, and is no longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The Veteran's service treatment records, as well as VA treatment records have been obtained.  He has also been afforded VA medical examinations on several occasions, most recently in February 2010.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and are adequate for purposes of this appeal.  The Veteran was afforded the opportunity to testify before the Board, although he declined to do so.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, and include consideration of weakened movement, excess fatigability, incoordination, swelling and pain on movement.  38 C.F.R. § 4.45 (2011).  The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).  Specifically, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Lumbar Spine Disability

The criteria for evaluating disabilities of the spine are contained in a General Rating Formula for Diseases and Injuries of the Spine.  The formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned for disability of the thoracolumbar spine:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

38 C.F.R. § 4.71a (2011).  

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2011).

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, a 10 percent rating is assigned.  When incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past twelve months, a 20 percent rating is assigned.  When incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is assigned.  

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011) provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever results in a higher evaluation for that segment.  

Service treatment records show that in April 2008 the Veteran's magnetic resonance imaging (MRI) revealed mild degenerative disc disease, most prominent at the L3 to L5 levels.  He was diagnosed as having intervertebral disc syndrome in May 2008, and in August 2008 a Physical Evaluation Board recommended separation with severance pay for his spine.  The decision reflected his history of back pain from parachute landings, treatment for intervertebral disc degeneration evidenced by imaging, and flexion limited to 60 degrees.  

The Veteran was afforded a July 2008 VA examination for his lumbar spine.  He reported experiencing pain, stiffness, weakness, numbness, and radiation to his right leg.  He described his pain as aching, sharp, sticking and cramping, and characterized as a 7 on a scale with 10 as the worst pain.  He reported that pain was elicited by physical activity, and relieved by rest and medication, to include Tramadol.  He indicated that he had not experienced any incapacitating episodes.  He reported difficulty with prolonged standing and bending.  

On examination range of motion testing of the thoracolumbar spine revealed that his combined total range of motion was to 170 degrees, with forward flexion to 70 degrees.  Extension was to 20 degrees, right and left lateral flexion and right and left rotation were each to 20 degrees.  On repetition there was an increase in pain without additional limited motion.  There was tenderness with palpation over the lumbar spine.  There was no ankylosis of the lumbar spine.  There were no muscle spasms, bowel dysfunction, bladder dysfunction, or erectile dysfunction.  X-ray results were normal.  There was sensory deficit of the right anterior lower thigh, L3; sensory deficit of the right lateral thigh and right medial leg, L4; and, sensory deficit of the right lateral leg and foot, L5.  Reflexes revealed ankle and knee jerks bilaterally of positive two.  The most likely peripheral nerve involved was the sciatic nerve.  Diagnosis was of intervertebral disc syndrome involving the right L3-L5 nerve roots.  

Treatment records from November 2009 to March 2010 show that the Veteran was in physical therapy for his lumbar spine and his treatment included use of a transcutaneous electrical nerve stimulation (TENS) unit, ice, and medications.  In October 2009 the Veteran was afforded a neurological evaluation and the impression was of chronic lumbar pain identified on MRI of the lumbar spine, but without nerve root impingement or radiculopathic pattern.  

The Veteran was afforded a VA examination of his lumbar spine in February 2010.  On reviewing the Veteran's history the examiner indicated that the VA Hospital Neurology Clinic Notes gave an impression of pain identified on MRI of lumbar spine without nerve root impingement or radiculopathic pattern on examination.  The Veteran indicated that he was employed as a water removal specialist, and had not lost time from work due to his low back in the previous six months.  The Veteran reported that he quit taking his prescribed medications when he began working as a water specialist because they made him drowsy.  The Veteran reported experiencing decreased motion and spinal pain.  He indicated that he did not experience urinary or fecal incontinence.  The Veteran reported having a sharp pain in his low back that radiated down his right leg, as well as numbness of his right leg.  The Veteran reported that he experienced constant daily pain, which he rated as a 7 of 10, or a 5 of 10 while he used his TENS unit.  He reported that there was radiation of pain to his right buttock, the back of his thigh, and the side of his leg down to the arch of his foot.  The numbness in his right leg was less frequent, being present approximately once monthly, and lasting for approximately two minutes.  The Veteran indicated that he experienced flare-ups occurring 5 to 6 times daily, of less than a minute in duration, rated as a 9 of 10 in pain, and without additional limitation of motion.  Precipitating factors for such pain were sitting more than one hour, standing more than 15 minutes, walking more than 20 minutes, ascending or descending one to two flights of stairs, or carrying more than 30 pounds.  Alleviating factors included use of the TENS unit, sitting down, or moving around.  As such, the Veteran's daily living activities were limited in that he could sit for just an hour, stand or walk just 20 minutes, climb no more than two flights of stairs, drive no longer than an hour, and lift and carry no greater than 30 pounds without pain.  The Veteran reported that he had started to wear a back brace.  He had not experienced any incapacitating episodes in the previous six months.  He had not lost any time from work due to his back pain in the previous year.  His current treatment involved Ibuprofen and Gabapentin, with fair benefit. 

On examination, his head position was normal, and there was no abnormal spinal curvature.  The Veteran's gait was normal.  His thoracolumbar spinalis muscles were not tender.  Neurologic examination showed that motor strength and sensory testing were all normal bilaterally.  Atrophy or abnormal muscle tone was not found.  Reflexes were positive two bilaterally for ankle and knee jerk tests.  Range of motion testing revealed a combined range of motion of 140 degrees with flexion to 20 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 14 degrees, right lateral rotation to 35 degrees, and left lateral rotation to 31 degrees.  Following three active repetitive movements in each range of motion there was no loss of function with use, weakness, fatigue, lack of endurance, or incoordination.  There was associated pain and guarding.  There was no ankylosis.  The Veteran's previous July 2009 MRI was reviewed, and showed mild secondary central spinal canal stenosis associated with a broad-based disc bulge and bilateral facet ligamentum flavum hypertrophy.  Fluid signal in the left facet joint.  Diagnosis was of lumbar degenerative disc disease, and radiating pain from his low back down his right lower extremity with normal neurologic findings on physical examination.  No lumbar radiculopathy was found.  As such, intervertebral disc syndrome was the problem associated with the diagnosis, and the disability affected his occupational activities in that he had to move his torso while he drove in order to ease his daily back pain, and he could not take the medications which would alleviate pain because they made him drowsy, and he was unable to wear his TENS unit.  The Veteran's work required a lot of driving, such that the Veteran reported he just toughed out the pain and forced himself to work.  There were moderate effects on the Veteran's chores, shopping, recreation, and traveling.  There were severe effects on the Veteran's exercise and sports.   

Upon careful review of the evidence as outlined above, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent for his service-connected lumbar spine disability.  During the relevant time frame, the Veteran's forward flexion of the lumbar spine, at its worst, was to 20 degrees with pain.  This range of motion is consistent with the rating criteria for a 40 percent rating.  There is no evidence of ankylosis to warrant a higher rating.  

The Board has considered the rating criteria related to IVDS and finds that the Veteran is not entitled to a rating in excess of 40 percent based upon incapacitating exacerbations.  The evidence does not show that the Veteran had incapacitating episodes, including doctor prescribed bed rest, lasting at least 6 weeks to warrant a higher rating under the rating criteria for IVDS.  The record does not reflect doctor-prescribed bed rest during the relevant period as required for an award of a higher rating for IVDS.

The Board has also considered the Veteran's lay statements that lumbar spine disability is worse than currently evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than any subjective reports of increased symptomatology at a specific disability level.  

The Board has also considered whether the Veteran is entitled to a separate rating for radiculopathy or sciatica of the lower extremities.  The Veteran has reported experiencing radiating pain in the lower extremities.  The July 2008 examination indicated there were sensory deficits of the right leg, most likely involving the sciatic nerve, and the examiner diagnosed intervertebral disc syndrome involving the right L3-L5 nerve roots.  The Board notes that neurologic evaluation in October 2009 indicated the Veteran was without nerve root impingement or radiculopathic pattern.  In February 2010 the Veteran reported sharp pain that radiated from his back down his right leg with some numbness; however, the examiner found sensory and motor strength testing were all normal.  Diagnosis was of lumbar degenerative disc disease with radiating pain down his right lower extremity with normal neurologic findings.  The evidence of record does not show the existence of associated neurologic abnormalities, such as bladder or bowel complaints.  In evaluating this claim, the Board notes that a neurologic abnormality of the peripheral nerves will be rated as a "mild" disability under 38 C.F.R. § 4.124a if the involvement is wholly sensory.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a separate 10 percent rating for his radiculopathy of the right lower extremity associated with his lumbar spine, confirmed by clinical evidence of sensory deficits of the lower right extremity.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board has considered whether to assign staged ratings, but finds them not appropriate under the circumstances. 

In conclusion, the preponderance of the evidence is against a disability rating in excess of 40 percent for the Veteran's service-connected lumbar spine disability.  Nevertheless, a separate 10 percent disability rating is warranted for the neurologic manifestations of the lower right extremity.  In reaching these conclusions, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Feet: Bilateral Pes Planus and Left Foot Hallux Valgus

Pes planus is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).  A zero percent disability rating is assigned for mild pes planus, characterized by a disability where symptoms are relieved by built-up shoes or arch supports.  A 10 percent rating is warranted for moderate pes planus, either unilateral or bilateral, characterized by weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral pes planus, characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral pes planus, characterized by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  

Diagnostic Code 5280 provides ratings for unilateral hallux valgus.  Unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling.  38 C.F.R. § 4.71a. 

By way of history the Veteran's service treatment records show that in April 2000 he reported left foot pain, and was diagnosed as having a bunion of his left great toe, and pes planus.  The Veteran received treatment for his pes planus in June 2007.  

The Veteran was afforded a VA examination in July 2008 at which he reported experiencing constant pain of his feet located at the arches and his left great toe, occurring constantly, characterized by aching, sharpness and cramping.  He evaluated such pain as a 7 of 10, elicited by activity and relieved by rest.  He indicated that he experienced stiffness, swelling, fatigue, and pain on standing or walking.  The Veteran reported that he never had surgery for his feet disabilities.  The Veteran reported functional impairment from his feet as difficulty with prolonged standing and walking. 

On examination there was no evidence of abnormal weight bearing, breakdown, callosities, or unusual shoe wear pattern.  The Veteran did not require assistive devices for walking.  The Veteran's gait was within normal limits.  There was no malunion to the os calcis bilaterally or of the astralgus bilaterally.  There was no painful motion, edema, disturbed circulation, weakness, or atrophy of the musculature.  Plantar surfaces were, however, tender on palpation.  The examiner indicated that the Veteran's slight valgus could be corrected with manipulation.  The Veteran's Achilles tendons were well-aligned.  There was no forefoot or midfoot malalignment.  There were no hammertoes.  Morton's metatarsalgia was not present.  There were no limitations on standing or walking.  Hallux valgus was present with slight angulation of the left foot only.  There was no resection of the metatarsal head, or hallux rigidus.  The Veteran did not have any limitation on standing or walking, although he required arch supports.  He did not require orthopedic shoes, corrective shoes, foot supports, build-up of the shoes, or shoe inserts.  The Veteran's X-ray was normal.  

The Veteran was also afforded a VA examination of the feet in February 2010.  He reported foot pain of the plantar arches and numbness of the feet, and indicated that he wore custom orthotics.  He denied swelling, heat, redness, stiffness, fatigability, weakness or lack of endurance of his feet.  He reported no limitations of standing or walking.  He indicated that he had been employed full-time as a water removal specialist for less than a year, and had not missed time from work in the previous year for his feet conditions.

On examination both feet had abnormal weight bearing callosities.  Bilaterally, there was no evidence of skin or vascular abnormality, malunion or nonunion of the tarsal or metatarsal bones, and the examination was not for pes cavus (clawfoot) or hammertoes.  Radiographic imaging showed bilateral pes planus configuration, and left foot hallux valgus deformity.  There was also minimal left posterior calcaneal spur formation.  There were no other localizing signs of bone or soft tissue abnormality.  The Veteran's gait was normal in stride length and cadence.  The Veteran's bilateral pes planus did not cause significant occupational effects, or effect daily activities.

Regarding the left foot, there was evidence of painful motion, tenderness, weakness, and abnormal weight bearing.  There was no evidence of swelling or instability.  There was pain of the first metatarsalphalangeal joint.  There was inward bowing of the tendo Achilles, correctable with manipulation; however, there was no forefoot or midfoot malalignment.  There was moderate, left-sided pronation.  Varus and valgus angulation of the os calcis in relationship to the long axis of the tibia/fibula were to 5 degrees, and in relation to the left heel valgus to 4 degrees, and correctible by manipulation.  Weight bearing line on the left side was over the great toe.  Regarding his hallux valgus, lateral deviation was to 25 degrees, dorsiflexion was to 70 degrees, and plantar flexion was to 20 degrees.  There were moderate effects of the hallux valgus on the Veteran's exercise and sports, but no significant occupational effects, and no effects on daily activities.  

Regarding the right foot, there was no evidence of painful motion, swelling, tenderness, instability or weakness.  There was, however, evidence of abnormal weight bearing, specifically callosities.  An arch was present both with and without weight-bearing.  There was no pain on manipulation.  There were two degrees of valgus of the os calcis in relationship to the long axis of the tibia/fibula, and one degree of valgus in relation to the right heel, correctible by manipulation.  There was no muscle atrophy of the right foot.  Achilles alignment was normal and there was no forefoot or midfoot malalignment.  There was mild, right-sided pronation.  

Based upon a review of the evidence during the course of this appeal, the Veteran complained of swelling to his feet.  The Veteran consistently reported pain of his bilateral feet.  The Veteran used arch supports and custom orthotics.  Abnormal weight bearing callosities were evident.  There was mild, right-sided and moderate, left-sided pronation.  The Veteran had pes valgus.  There was inward bowing of the tendo Achilles of the left foot, correctable with manipulation.  There was left foot hallux valgus.  There was pain along the plantar surfaces of the feet bilaterally.  

The Board has also considered the Veteran's lay statements that his bilateral pes planus and left foot hallux valgus disabilities are worse than currently evaluated.  As noted above, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's disabilities of the feet has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective reports.  

The Board finds that the Veteran is entitled to a 30 percent rating, but no higher, because resolving reasonable doubt in favor of the Veteran there was an indication of swelling on use of his feet, pronation, pain of the plantar surfaces, and lack of improvement by orthotics.  Although the Board sympathizes with the Veteran's complaints of pain and contentions regarding his feet, the evidence did not indicate pronounced pes planus, marked pronation, extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo achilles on manipulation, not improved by orthopedic shoes or appliances.  As such, the medical evidence of record does not support a finding that the pes planus is pronounced, and thus the 50 percent rating will not be assigned.  The Board finds the evidence does not support staged ratings.  The Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, incoordination, fatigability, and pain on motion, in determining that there  is an equipoise of the evidence, such that reasonable doubt is resolved in favor of the Veteran and he is awarded a 30 percent rating for service-connected pes planus.  The preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 30 percent for the Veteran's bilateral pes planus. 

The Veteran's hallux valgus has also been described as mild, when noted at all, and there is no indication, lay or medical, that the hallux valgus is severe or equivalent to amputation of great toe, nor has he undergone surgery.  As such, the Board finds the preponderance of the evidence is against a compensable rating for left foot hallux valgus.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a careful review of the available Diagnostic Codes and the medical evidence of record, the Board finds that Diagnostic Codes other than 5276 and 5280, do not provide a basis to assign evaluations higher than those already assigned by this decision. 

In conclusion, resolving all reasonable doubt in favor of the Veteran, the Board finds the evidence supports an initial rating of 30 percent, and no higher, for the Veteran's service-connected bilateral pes planus.  The preponderance of the evidence is, however, against a compensable rating for the Veteran's service-connected left foot hallux valgus.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been appropriately applied.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Extraschedular Consideration

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disabilities and symptomatology.  In other words, the Veteran has described symptomatology regarding his lumbar spine disability that includes pain and sensation changes in his legs, and the Veteran powers through such pain in his work as a water removal specialist.  The Veteran has described symptomatology regarding his pes planus and left foot hallux valgus that includes pain and the use of arch supports and custom orthotics.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria reasonably describe the disability and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial evaluation in excess of 40 percent for service-connected lumbar spine disability is denied.  

Entitlement to a separate initial 10 percent evaluation for right-sided L3-L5 lumbar radiculopathy is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to an initial evaluation of 30 percent for service-connected pes planus is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a compensable initial evaluation for service-connected hallux valgus is denied.  





REMAND

The Veteran contends that he is entitled to an initial compensable evaluation for his service-connected sinusitis.  

At his July 2008 VA examination the Veteran reported that he had sinus problems occurring approximately 6 times each year, with each episode lasting approximately a week.  He indicated that during such episodes he was not incapacitated.  He reported that he experienced headaches with his sinus problems.  It was indicated that antibiotic treatment lasting four to six weeks was not needed.  The Veteran reported interference with breathing through his nose, hoarseness of the voice, purulent discharge from the nose, and crusting.  The Veteran reported using Fluticasone for his sinusitis, with a good response to such treatment.  He reported no functional impairment from his sinuses.  

On examination, the nasal septum was midline.  Oral cavity revealed no lesion and dentition was grossly intact.  The Veteran's throat revealed mucosa was intact and there was no pharyngeal erythema or exudate.  The Veteran's ear lobe and cartilage were normal.  External auditory canal revealed no exudate or lesion, and tympanic membranes were intact.  The nose revealed no nasal obstruction, deviated septum, partial loss of the nose, partial loss of the ala, nasal polyps, scar or disfigurement.  There was no rhinitis.  There was, however, sinusitis at the maxillary sinuses.  There was no purulent discharge from the Veteran's nose.    

At his February 2010 VA examination the Veteran reported experiencing pressure in his mid face, fullness in his ears, and frequent upper respiratory infections.  He reported that it had been several months since he was last prescribed antibiotics.  

On examination, the Veteran's tympanic membranes and ear canals were normal.  His nostrils showed crusting, and increased mucus in the left nostril associated with a mild amount of old blood.  There was nasal septal deviation toward the left side.  There was granularity in the posterior pharyngeal wall.  Minimal erythema was noted.  No other mucosal surface lesions were seen.  The neck was supple and there was no mass or adenopathy, although there was tenderness in the left jugular digastric area causing the Veteran to wince on palpation of the area.  There were no polyps.  Impression was of chronic sinusitis.  

Unfortunately, the February 2010 VA examiner did not review the claims folder.  In addition, it is unclear how "frequent" the Veteran's upper respiratory infections are, and it is unclear how often he receives antibiotic treatment.  The Board finds that a VA medical examination is necessary in order to ascertain the severity of the Veteran's service-connected sinusitis.  38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA medical examination for the purposes of clarifying the severity of his service-connected sinusitis.  The claims folder must be provided to the examiner for review in connection with the examination.  The examiner should be asked to delineate all symptomatology associated with the Veteran's sinusitis, to include commenting on the presence of any headaches, pain, purulent discharge, or crusting.  The examiner should also provide a history of the Veteran's sinusitis symptomatology, to include the frequency of (1) any incapacitating episodes of sinusitis requiring prolonged antibiotic treatment (four to six weeks); or (2) any non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

2.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If the benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


